Citation Nr: 1608566	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 10, 2001.

2.  Entitlement to a rating in excess of 70 percent for PTSD on or after July 10, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (RO) in Reno, Nevada.  In that decision, the RO denied a rating in excess of 70 percent for the service-connected PTSD.  The Veteran appealed that decision, and the case was referred to the Board for appellate review. 

In January 2009, the Veteran filed a claim for entitlement to an earlier effective date for the grant of service connection for PTSD (the original effective date assigned for grant of service connection for PTSD was October 20, 2003).  In an August 2009 rating decision, the RO denied the Veteran's claim for entitlement to an earlier effective date.  In June 2010, the Veteran filed a notice of disagreement (NOD) with the RO's denial of entitlement to an earlier effective date for the grant of service connection for the PTSD.

Subsequently, in a March 2011 decision, the RO found that there was clear and unmistakable error (CUE) made and therefore assigned a 10 percent rating for PTSD effective from October 17, 1989.  The 70 percent rating was assigned effective from July 10, 2001.  The Veteran was notified of this decision in March 2011, and in May 2012, the Veteran filed what the Board has construed as a NOD with the 10 percent rating effective from October 17, 1989.

In June 2012, the Board remanded the case to afford the Veteran a Board hearing.  In December 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In February 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.   The case has since been returned for appellate review.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The Board also notes that additional evidence has been received since the AOJ's last adjudication of the claims in a March 2013 Supplemental Statement of the Case (SSOC).  In December 2015, the Veteran waived initial consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).

Finally, the Board observes that the Veteran's claim for a total disability rating based on individual unemployability (TDIU) was separately adjudicated.  In a March 2011 rating decision, the RO granted TDIU effective April 1, 2003, and the Veteran did not appeal the effective date assigned.  Although a claim for TDIU is considered part of an increased rating claim when such claim is raised by the record, a claim for TDIU may also be pursued as a separate claim, as in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, given the specific procedural background in this case, a claim for TDIU prior to April 1, 2003, is not deemed to be a component of the current appeal.  


FINDINGS OF FACT

1.  Prior to July 10, 2001, the Veteran's PTSD symptoms resulted in severe social and occupational impairment with deficiencies in most areas.

2.  As of July 10, 2001, the Veteran's PTSD symptoms have resulted in total social and occupational impairment.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD have been met prior to July 10, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); 4.126, 4.130, Diagnostic Code 9411 (effective as of November 7, 1996).  

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for PTSD have been met as of July 10, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); 4.126, 4.130, Diagnostic Code 9411 (effective as of November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in February 2007, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are available and relevant to the claims.  Moreover, the record includes various written statements provided by the Veteran and his representative.

In addition, the Veteran was afforded VA examinations in January 2005, March 2007, and January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disability under the rating criteria.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined. 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).

In June 2012, the Board remanded the matter to afford the Veteran a Board hearing, which was conducted in December 2012.  In February 2013, the Board remanded the matter to allow for initial consideration under both the old and revised criteria for PTSD and to provide notice to the Veteran regarding the change in the regulation.  In a March 2013 SSOC, the AOJ provided notice of the old and revised criteria and readjudicated the issues considering both criteria as relevant.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in December 2012.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied. This determination depends on the facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only to periods from and after the effective date of the amendment.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a liberalizing law shall not be earlier than the effective date thereof)). 

Accordingly, for the period prior to November 7, 1996, only the old rating criteria for mental disorders may be applied.  Conversely, from November 7, 1996 onward, the revised rating criteria for the mental disorders also may be applied, but only if they are more beneficial to the Veteran. 

Prior to November 7, 1996, PTSD was rated under the General Rating Formula for Psychoneurotic Disorders, 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  A 10 percent rating contemplates symptoms less than the criteria for 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating contemplates definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.

A 50 percent rating contemplates considerable impairment of ability to establish or maintain effective or favorable relationships with people, and by reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.

A 70 percent rating contemplates severe impairment of ability to establish or maintain effective or favorable relationships with people, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, and demonstrated inability to obtain or retain employment.  If any one of the three independent criteria is met, a 100 schedular evaluation is required under this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

As of November 7, 1996, the Veteran's PTSD can be rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  A 10 percent disability rating contemplates occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication. 

A 30 percent disability rating contemplates occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In this case, an August 1989 VA treatment record indicates that the Veteran was diagnosed with PTSD due to combat in Vietnam and entered the Stress Recovery Program in Battle Creek, Michigan.  At his initial assessment, he reported that he was not easy to get along with and that he became verbally abusive, particularly when dealing with his wives.  It was noted that the Veteran had been divorced four times.  He also reported increasing recollections and intrusions of his Vietnam combat experience.  He said that he enjoyed a variety of things including working on his properties, physical exercise, refinishing furniture, being with his children, dancing, water-skiing, and playing pool.  It was noted that the Veteran had his own real estate business that folded in 1979 or 1980.  Since then, he remained in the real estate business on a reduced level.  The clinician indicated that the Veteran showed some signs of PTSD, particularly his anxiety, apparent loss of control, and angry outbursts.  His mood was generally good, and he was motivated to participate in the program.  

An October 1989 VA psychological assessment indicates that the Veteran was first referred by the Vet Center in March 1989 because he had an uncontrollable temper that resulted in four divorces.  It was noted that his family was afraid of him and that he feared people.  He appeared visibly nervous and demonstrated intrusive recollections, avoidance, and hyperarousal symptoms.  His employment history also appeared unstable.  He was currently self-employed and working for a realty company as a salesman.  He had been engaged in a course of treatment that began on August 30, 1989, and ended on October 6, 1989.  He described having problems with sleep, nervousness, and an inability to deal with people.  Outpatient follow-up treatment was recommended.

In October 1989, the Veteran filed a claim for service connection for PTSD.  He stated that he thought about Vietnam "almost continuously" and experienced flashbacks at least once a week.  He said his symptoms became worse towards the anniversaries of his stressors and especially when it was hot, humid, and raining.  He said that he had trouble with names and dates and avoided watching movies or reading books about Vietnam.  He stated that he also tended to be a loner and felt unable to have loving feelings as evidenced by the fact that he had been married and divorced four times.  He stated that he had trouble getting to sleep at night and that his marriage suffered due to his outbursts of anger and jumping at any sounds.  He said he had held at least six jobs and that he was mostly self-employed so he would not have to deal with authority figures.

A September 1997 VA medical certificate indicates that the Veteran had been referred to the mental health clinic.  It was noted that he was taking Ativan for sleep and had been on and off Ativan since 1989.  He reported that he had a lot of guilt about Vietnam and exhibited antisocial behavior.  He said that he had been divorced four times, was a workaholic, and suffered from depression.  He stated that he had "occasional" nightmares and flashbacks and was self-employed as a property manager.  He was diagnosed with PTSD, and a GAF score of 75 was assigned.

A March 1998 Vet Center intake record indicates that, on mental status examination, the Veteran was suspicious/defensive.  He was neat, his speech was normal, his affect was labile, his motor activity was tense, and his judgement was good.  There was no evidence of delusions, disorganized thinking, or hallucinations.  He had sleep disturbance and a low energy level.  He denied having suicidal and homicidal thoughts.  It was noted that the Veteran had had multiple relationships and marriages, owned a business in construction, and also worked as a real estate broker.  He was currently married to his fifth wife and had a tremendous interest in making the relationship successful.  He also was active in seeking some type of employment.

A March 1998 VA progress note indicates that the Veteran reported that he took Ativan to help him sleep, but that he was still having nightmares and problems with his temper.  He said that he had been withdrawing due to stress and complained of stomach pains due to stress.  He was not really interested in PTSD treatment at that time.  It was noted that he had married his girlfriend of 15 years in July 1997 and had been unemployed since that time.

An April 1998 VA progress note indicates that the Veteran was attending group therapy at the Vet Center.  He was alert and oriented, and his speech was normal and coherent.  He denied having any auditory hallucinations, paranoia, or delusions.  He denied having any suicidal and homicidal ideations.  

An April 2001 VA telephone record indicates that the Veteran requested to restart Wellbutrin.  He indicated that he initially took it for smoking cessation, but that it helped his mood and PTSD.  He also indicated that it helped him sleep better.  

A July 10, 2001, VA treatment record indicates that the Veteran reported some dysphoria secondary to quitting his job.  He said that he quit his job as a security supervisor because they were treating the staff badly.  Sleep was variable with as little as three to six hours a night.  His PTSD symptoms included nightmares, hypervigilance, hyperactive startle response, easily angered, frequent feelings of guilt, and social isolation.  He denied any history of violence, psychosis, or mania.  He reported having intermittent panic symptoms.  On mental status examination, he appeared sad.  His speech was normal, and his thought processes were coherent.  He denied having any auditory or visual hallucinations.  His mood was dysphoric, and his affect was reactive.  His recent and remote memory was intact.  The impression was that the Veteran had a long history of PTSD, and a GAF score of 30 was assigned.  

An August 2001 VA treatment record indicates that the Veteran reported that he had flashbacks, insomnia, hypervigilance, some periods of anger, and isolation.  It was noted that his mood was generally stable on Wellbutrin.  A GAF score of 35 was assigned.  In October 2001, he said that he was "feeling alright."  It was noted that he had a recent visit to see his adult children in Michigan.  A GAF score of 35 was assigned.  In December 2001, he said that he was having recurring thoughts of Vietnam, which increased family stress.  He said that he would get mad easily and make stupid remarks to his wife and daughter.  His mood was dysphoric, and his affect was sad.  A GAF score of 35 was assigned.  

A February 2002 VA treatment record indicates that the Veteran and his wife noticed some improvement with higher doses of Wellbutrin.  He was slightly dysphoric, and his affect was blunted.  A GAF score of 35 was assigned.  In April 2002, he said that he was having more frequent PTSD symptoms.  He described having recurrent thoughts of Vietnam and was easily tearful.  His mood was depressed, and his affect was sad.  A GAF score of 30 was assigned.  In May 2002, he reported that his mood had improved and that he was sleeping approximately seven hours per night.  He said he felt calmer on Prozac and was getting angry less often and treating his family better.  It was also noted that he had resumed real estate sales.  His mood was dysphoric, and his affect was reactive.  A GAF score of 35 was assigned.  

An April 2003 VA treatment record indicates that the Veteran reported that his irritability was causing trouble with his wife and daughter.  His affect was depressed, and he described feeling defeated.  It was noted that he was married, worked a little on rental properties, and had major problems in several areas.  A GAF score of 36 was assigned.  In September 2003, the Veteran complained of recurring thoughts of Vietnam, difficulty sleeping, social isolation, outbursts of anger, and exaggerated startle response.  He had been married five times and had quit his last job over two years ago after becoming angry at the way the employees were treated.  It was noted that he was married, that he worked a little on rental properties, and that he had major problems in several areas.  A GAF score of 36 was assigned.  In October 2003, the Veteran said that his wife sent him to request that his Prozac be increased.  She complained that he became angry and insulted her.  It was noted that the Veteran had severe PTSD with a history social and occupational dysfunction.  The Veteran reported that he was chronically depressed and constantly anxious and that he felt guilty over not being able to handle even minimally stressful situations.  A GAF score of 36 was assigned.

In May 2004, the Veteran's fifth wife submitted a statement.  She reported that she managed the Veteran's medication because he was forgetful and helped him remember his appointments.  She said that he was easily irritable, had temper problems, was impatient, had trouble sleeping, and was unable to work for someone else.  She said that she and her daughter had been to counseling for their depression and fear.  She described an incident where the Veteran chased their daughter in a fit of rage.  She also said that the Veteran had trouble sleeping at night.

A July 2004 VA treatment record indicates that the Veteran was not gainfully employed, but did help clean up some rental properties that he owned with his father.  It was noted that he had not been able to work for anyone but his father and himself.  He reported that he had moved out of where his wife lives and only had one friend in Detroit.  Other than that, his social interaction was with the men in his therapy group.  He said that he and his wife were getting counseling, but she said that he became too angry and yelled too much.  It was noted that the Veteran's PTSD was extremely severe, that he was disabled in several areas, and that he had his real estate license, but had not succeeded in this business.  A GAF score of 25 was assigned.  In September 2004, the Veteran stated that he was not doing well and described experiencing stress with his family and his health.  He also complained of having memory problems and arrived at the appointment with a list of notes of things he wanted to talk about.  A GAF score of 25 was assigned.  

The report of a January 2005 VA examination reflects that the Veteran complained of memory problems and difficulty sleeping.  He reported having intrusive thoughts and distressing memories of Vietnam.  He said that he had difficulty with irritability and that his wife said he yelled too much and that it scared his daughter.  He complained of having difficulty concentrating.  The Veteran reported that he and his wife had been separated for nine months because they could not agree on how to raise their daughter.  He indicated that he managed three rental properties that he and his father owned, but he did not have any hobbies and did not socialize.  He said that he went to PTSD meetings every week and visited his father once a week.  On mental status examination, he was neatly dressed with good hygiene.  He was semi-cooperative with irritability and anger problems.  He reported that he wished to be dead a couple of times in the last month or so, but would not follow through with it.  He was oriented, and his long term memory was good.  The Veteran indicated that he had difficulty with short-term memory, such as finding words, remembering what he had planned, and finding things that he had set down.  There was no impairment in speech, thought processes, or communication.  He appeared depressed.  The examiner indicated that the Veteran had ongoing symptoms of PTSD that had gotten worse over the years and led him to selling his business because he could not handle the stress.  The examiner opined that the Veteran would have difficulty obtaining employment because he had problems with tension and irritability, both from PTSD and when he was around others.  It was noted that because of his irritability, he was now estranged from his daughter and that he and his wife were separated.  His psychosocial functioning was poor, and his quality of life was poor.  A GAF score of 42 was assigned.  

A March 2007 VA examination report indicates that the Veteran reported similar symptoms as noted above.  On objective examination, it was noted that he had some difficulty maintaining personal hygiene.  He had difficulty with short term memory and concentrating.  It was noted that he was divorced and estranged from his daughter.  The examiner indicated that the Veteran described some worsening of psychosocial functioning during the prior two years and that his prognosis was poor.  A GAF score of 40 was assigned.  

In March 2007, the Veteran's fifth wife submitted a statement.  She said that the Veteran's controlling and raging behaviors had gotten worse, even after their divorce.  She said that he exhibited abusive behavior and that their daughter feared him and refused to communicate with him.  She stated that the Veteran's irritability and anger outbursts were the major reasons for their divorce.  She said he also kept to himself, was distant emotionally, and unable to express feelings of love or friendliness.  She reported that the Veteran slept most of the day and did not shave, put on clothes, or bathe for days or weeks at a time.  She said that he avoided his few friends and refused to go out.  She also said that he had memory problems and became easily frustrated when he could not remember something.  

An April 2008 VA treatment record reflects that the Veteran's father had died and that he was not functioning very well.  He described being very irritable and more hypervigilant.  In September 2008, the Veteran was dysphoric and denied suicidal ideation.  In October 2008, he reported that he was very anxious, felt empty, and was depressed.  In December 2008, it was noted that there were no new complaints and that he remained depressed.  

A June 2009 VA treatment record indicates that the Veteran was euthymic.  His affect was constricted to full and was appropriate.  He denied suicidal and homicidal ideation.  It was noted that his PTSD was stable.  

The report of a January 2010 VA examination indicates that the Veteran complained of similar PTSD symptoms as described above.  The examiner noted that the Veteran's symptoms were continuous and severe with no remissions whatsoever.  It was noted that the Veteran had been divorced four times, but was reasonably happy in his current marriage.  He had a "good" relationship with his current spouse and children.  He reported that he had no social activities and only watched television.  The examiner noted that the Veteran had a significant mental disorder, but did not have any psychosis and therefore had reality-based thought processes.  He also communicated in a reasonably fluent and effective manner.  Within the limits of his anxiety and depression, he interacted in a cooperative and reasonably friendly fashion.  He reported having suicidal thoughts, but no plans.  He was reasonably well-groomed and well-dressed.  He did not exhibit any significant memory impairment.  It was noted that he had PTSD-type anxiety and depressed mood, was frequently irritated, experienced difficulty sleeping, and had difficulty interacting with people.  The examiner indicated that the Veteran's symptoms interfered with all areas of his life, including his social and occupational functioning.  A GAF score of 55 was assigned.  

VA treatment records dated since January 2010 reflect that the Veteran's PTSD had been relatively stable.  In December 2010, he was euthymic and reported that his girlfriend from the Philippines was living with him on and off.  In December 2014, he reported that he was having difficulty controlling his temper with his wife and daughter.  He complained of experiencing poor sleep, nightmares, flashbacks, irritability, low mood, low energy, and anxiety.  

In this case, the Veteran's PTSD symptoms have primarily including irritability, outbursts of anger, inability getting along with others, difficulty sleeping, intrusive thoughts of Vietnam, anxiety, and depressed mood.  The Veteran has a history of severe social impairment involving multiple divorces, strained relationships with his wives and children due to his anger outbursts, and a tendency towards isolation.  Other than his family members, he has very little social interaction.  He also has a history of severe occupational impairment with multiple jobs, an unstable work history, and inability getting along with others.  

Prior to July 10, 2001, the Board finds that the Veteran's PTSD symptoms were severe and warrant a 70 percent rating under the old rating criteria.  A higher, 100 percent rating is not warranted under the old criteria because his symptoms did not result in virtual isolation, and the evidence does not demonstrate that he was unable to obtain or retain employment during this time period.  Although the Veteran tended to isolate himself, he maintained relationships with his girlfriend (who later became his wife) and his children.  Furthermore, although severe occupational employment was demonstrated, he was able to maintain employment prior to July 2001.  He was self-employed for a period of time before working as a security supervisor.  For these reasons, the Board also finds that a 100 percent rating is not warranted under the revised criteria, which became effective on November 7, 1996.  

Since July 10, 2001, the Board finds that the Veteran's PTSD symptoms most closely approximate total social and occupational impairment and warrant a 100 percent rating under either the old or revised criteria.  During this time period, the Veteran divorced his fifth wife and became estranged from his daughter, mostly due to his inability to control his anger and chronic irritability.  His wife indicated that he had episodes of rage and that she and her daughter feared him.  He became so adversely affected by his PTSD symptoms as to result in virtual isolation in the community.  The Board notes that, in January 2010, the Veteran reported that he was happily married and had good relationships with his spouse and children; however, he later complained of having trouble controlling his temper with his wife and daughter.  Resolving reasonable doubt in his favor, the Board finds that his symptoms resulted in virtual isolation during this time period.  In addition, he also demonstrated an inability to obtain or retain employment.  After becoming angry over working conditions and quitting his job as a security supervisor, he helped his father manage a few rental properties, but this did not require any significant interaction with other people.  Furthermore, multiple VA examiners during this time period opined that the Veteran would have difficulty maintaining employment due to his irritability and inability to be around others.  

In addition, the Board notes that, since July 10, 2001, the assigned GAF scores have primarily ranged from 25 to 36, which are indicative of an inability to function in almost all areas or major impairment in several areas.  These GAF scores are consistent with a 100 percent rating.  Although some of the assigned GAF scores are indicative of less impairment than the criteria for 70 percent and 100 percent ratings, as explained above, the Board has considered the totality of the evidence and resolved reasonable doubt in the Veteran's favor in assigning a 70 percent rating prior to July 10, 2001, and a 100 percent rating as of July 10, 2001.  

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected PTSD.  The Veteran has described having sleep disturbance, outbursts of anger, irritability, social withdrawal, difficulty maintaining relationships, anxiety, depression, and memory and concentration impairment.  The General Rating Formula for Mental Disorders specifically contemplates these symptoms and other symptoms of similar severity and frequency, to include any symptom that affects social and occupational functioning.

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to July 10, 2001, a 70 percent rating, but no higher, is granted for PTSD, subject to the provision governing the payment of monetary benefits.

As of July 10, 2001, a 100 percent rating is granted for PTSD, subject to the provision governing the payment of monetary benefits.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


